MEMORANDUM OF DECISION.
Donald C. Coffin appeals from the judgment entered by the Superior Court, Penobscot County, on his conditional plea of guilty, pursuant to M.R.Crim.P. 11(a)(2), to the charge of felony murder, 17-A M.R. S.A. § 202(1) (1983), claiming the court erroneously denied his motion to suppress evidence seized as a result of his interrogation by the police.
Our review of the record discloses that the court properly found Coffin was not in custody before he was advised of his rights pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); State v. Gardner, 509 A.2d 1160, 1163 (Me.1986); State v. Bleyl, 435 A.2d 1349, 1358 (Me.1981), and that Coffin’s statements to the police were made voluntarily. State v. Thibodeau, 496 A.2d 635, 640-41 (Me.1985); State v. Mikulewicz, 462 A.2d 497, 501 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.